            Case 1:20-cv-00823-NBF Document 1 Filed 07/08/20 Page 1 of 10




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS



1. ANAIT SESI                                         )
                                                      )
                               Plaintiff,             )

                                                                         20-823 C
                                                      )
                v.                                    )       Case No.
                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                               Defendant.             )
                                                      )

                                            COMPLAINT

       1.       This is a civil action brought by an employee of the United States of America

(“Defendant”) in its Department of Veterans Affairs (“VA”). Plaintiff is employed in the

Diagnostic Radiological Technologist series (occupational series 0647) at the San Francisco VA

Medical System. She brings this case on behalf of herself and all others similarly situated.

Plaintiff seeks to recover from Defendant back pay, liquidated damages, interest, attorneys’ fees,

and costs pursuant to the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et

seq., (“FLSA”), 5 U.S.C. § 5596, and other applicable laws.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this civil action pursuant to 5 U.S.C. § 5596, 28

U.S.C. §§ 1346(a)(2), 1491, and 29 U.S.C. § 216(b).

       3.       Further, this Court has jurisdiction under 28 U.S.C. §§ 2201 and 2202 to issue

declaratory judgments and other relief sought herein in that actual controversies exist between

the parties regarding actions and failures to act by Defendant under the FLSA and otherwise.




                                                 1
            Case 1:20-cv-00823-NBF Document 1 Filed 07/08/20 Page 2 of 10




                                           THE PARTIES

       4.       Plaintiff is an employee of Defendant within the meaning of 29 U.S.C. § 203(e),

and within the meaning of Title 5 of the U.S. Code, specifically, 5 U.S.C. §§ 2015, 5541.

       5.       Attached to this Complaint as Exhibit A is Plaintiff’s signed individual consent

form to be included as a party to this action pursuant to 29 U.S.C. § 216(b). Plaintiff and others

similarly situated are or have been employed by Defendant during periods from 2017 to date.

       6.       Defendant and its involved agency is, and at all material times has been, a “public

agency” and “employer” within the meaning of the FLSA, 29 U.S.C. § 203(d) and § 203(x), and

an executive agency within the meaning of 5 U.S.C. §§ 105, 5541, 5596.

                                  GENERAL ALLEGATIONS

       7.       Plaintiff Anait Sesi is employed by Defendant in the Diagnostic

Radiological Technologist Series at the San Francisco VA Medical System and has been so

employed since at least 2017. In this position, she has been classified as “exempt” from the FLSA

and thus denied overtime pay.

       8.       Defendant and its officers and agencies are responsible under the United States

Constitution, federal law, and regulations for the establishment and administration of personnel,

employment, and compensation policies and practices and for applying to its employees the

provisions of the FLSA and other applicable federal pay and compensation statutes and

regulations.

       9.       Defendant and its officers and agencies willfully have violated, and continue

willfully to violate, the provisions of the FLSA and the premium pay provisions of Title 5 of the

U.S. Code by wrongfully and willfully failing and refusing to provide the Plaintiff and others




                                                2
         Case 1:20-cv-00823-NBF Document 1 Filed 07/08/20 Page 3 of 10




similarly situated with pay and benefits due to them under the FLSA and 5 U.S.C. §§ 5542,

5543, and 5545, and implementing regulations of Defendant.

       10.     Under the FLSA and Office of Personnel Management (“OPM”) regulations,

employees are presumed to be FLSA nonexempt, and Defendant carries the burden of

demonstrating by clear and convincing evidence that Plaintiff and others similarly situated are

FLSA exempt.

       11.     Nevertheless, since at least 2017, Defendant has considered and treated Plaintiff

and others similarly situated as FLSA exempt, and has not accorded Plaintiff the rights and

benefits to which FLSA non-exempt employees of Defendant are entitled, including the right to

compensatory time or overtime pay at rates mandated by the FLSA for working in excess of 8

hours each day and/or 40 hours each week.

       12.     In addition, from at least 2012 to the present, Defendant has deprived Plaintiff and

others similarly situated of night and weekend premium pay to which they are entitled during

periods of authorized paid work.

                          COLLECTIVE ACTION ALLEGATIONS

       13.     Plaintiff brings this action on behalf of themselves and all others similarly situated

(“the Class”), which is defined as follows: all individuals employed by the VA as Diagnostic

Radiology Technicians (occupational code 0647) in a non-supervisory capacity who were

classified as FLSA exempt between 2017 and the present.

       14.     Defendant misclassified members of the Class as FLSA exempt from 2017 to the

present. As a result, the VA did not provide the employees compensatory time or overtime pay

as required by the FLSA for work in excess of 8 hours each day and/or 40 hours each week.




                                                3
         Case 1:20-cv-00823-NBF Document 1 Filed 07/08/20 Page 4 of 10




       15.     These employees suffered the same legal violation under the same factual

circumstances, attributable to Defendant, and seek the same remedies.

       16.     The overtime pay owed to members of the Class can be calculated using

Defendant’s payroll and employee data.

       17.     The amount of liquidated damages due to members of the Class can be calculated

using Defendant’s payroll and employee data.

       18.     A collective action would be the most efficient way to resolve their FLSA

overtime claims, which involve the same questions of law and fact.

       19.     Defendant has the capacity to communicate with these employees, e.g., through

their government email addresses, for the purposes of providing notice of the collective action.

                                       COUNT ONE
                (Failure to Properly Compensate for Overtime under FLSA)

       20.     Plaintiff incorporates by reference herein the allegations contained in the above

paragraphs.

       21.     Defendant wrongfully and willfully denied Plaintiff and all other members of the

Class coverage under FLSA and wrongfully and willfully withheld overtime compensation due

them by failing and refusing to pay them in accordance with FLSA for hours worked in excess of

8 hours per day and/or 40 hours per week.

                                       COUNT TWO
                       (Failure to Properly Compensate under Title 5)

       22.     Plaintiff incorporates herein by reference the allegations contained in the

paragraphs above.

       23.     From at least 2013 and continuing to date, Defendant has wrongfully and willfully

withheld compensation due Plaintiff and all other members of the Class by failing and refusing



                                                4
            Case 1:20-cv-00823-NBF Document 1 Filed 07/08/20 Page 5 of 10




to pay them night and weekend premium pay, and otherwise depriving them of compensation to

which they were entitled under, Title 5 of the U.S. Code, or otherwise.

                                    COUNT THREE
     (Request for Back Pay, Liquidated Damages, Interest, Attorneys’ Fees and Costs)

       24.      Plaintiff incorporates by reference herein the allegations contained in the

paragraphs above.

       25.      As a result of the wrongful and willful violations of law by Defendant and its

officers and agents as alleged in the claims specified above, there is due and owing to Plaintiff

and all other members of the Class various amounts of back pay, liquidated damages, interest,

attorneys’ fees and costs.

       26.      Employment, time, work, pay, leave and other records relating to Plaintiff are in

the possession, control, and custody of Defendant and its officers and agents and Plaintiff are

unable to state at this time the exact amount of pay, benefits, and liquidated damages which are

due and owing to them with respect to their individual claims. Defendant and its officers and

agents are under a duty imposed by Section 11(c) of the FLSA, 29 U.S.C. § 211(c), and other

statutes and regulations to maintain and preserve payroll and other employment records with

respect to their employees from which the amounts of Defendant’s liability to Plaintiff may be

determined.

                                    PRAYERS FOR RELIEF

                WHEREFORE, Plaintiff prays that this Court:

       a)       Certify this case as a collective action and require Defendant to issue notice of

this action to all members of the Class;




                                                 5
            Case 1:20-cv-00823-NBF Document 1 Filed 07/08/20 Page 6 of 10




       b)       Issue a declaration pursuant to 28 U.S.C. §§ 2201 and 2202 stating that Plaintiff

and all other Class members were and are employed by Defendant in a non-exempt capacity

under the FLSA but have been wrongfully and willfully denied such status by Defendant; and

       c)       Order Defendant, subject to rules and regulations to be established by this Court

which conform with the FLSA, to conduct a full, complete and accurate accounting of all back

overtime wages, premium and other pay, leave, holiday, and excused and other paid absence

compensation, and benefits, interest, and liquidated damages due and owing to Plaintiff and all

other Class members as is sought herein from 2016 to a date which is not more than 30 days

before the date on which the judgment herein is paid; and

       d)       Award Plaintiff and all other Class members such back pay, premium pay,

liquidated damages, and interest under the Back Pay Act from the date of the denial of such pay

and entitlements until a date not more than 30 days before the date on which the judgment herein

is paid, and costs, as are due and owing to them by Defendant under applicable federal laws and

regulations; and

       e)       Award Plaintiff reasonable attorneys’ fees and costs to be paid by Defendant

under the FLSA, the Back Pay Act, 5 U.S.C. § 5596, and the Equal Access to Justice Act, 28

U.S.C. § 2412(d)(1)(B); and

       f)       Issue a call upon Defendant pursuant to 28 U.S.C. § 2507, requiring the

production of information or papers of Defendant establishing Defendant’s liability herein; and

       g)       Grant any such other relief as the Court deems just and proper.


                                                     Respectfully submitted,

                                                     /s/Daniel M. Rosenthal
                                                     Daniel M. Rosenthal
                                                     Alice C. Hwang

                                                6
         Case 1:20-cv-00823-NBF Document 1 Filed 07/08/20 Page 7 of 10




                                          JAMES & HOFFMAN, P.C.
                                          1130 Connecticut Avenue, N.W., Suite 950
                                          Washington, D.C. 20036
                                          (202) 496-0500
                                          (202) 496-0555 facsimile
                                          dmrosenthal@jamhoff.com
                                          achwang@jamhoff.com

                                          Linda Lipsett
                                          Bernstein & Lipsett, P.C.
                                          1130 Connecticut Ave., N.W., Suite 950
                                          Washington, D.C. 20036
                                          (202) 296-1798
                                          llipsett@bernstein-lipsett.com

                                          Attorneys for Plaintiff


Dated: July 8, 2020




                                      7
Case 1:20-cv-00823-NBF Document 1 Filed 07/08/20 Page 8 of 10




                  EXHIBIT A




                             8
Case 1:20-cv-00823-NBF Document 1 Filed 07/08/20 Page 9 of 10




                             9
        Case 1:20-cv-00823-NBF Document 1 Filed 07/08/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

    Pursuant to the Rules of the United States Court of Federal Claims, Rule 4, service of this

 complaint on Defendant United States of America will be effectuated by the clerk of the court.

                                                         Respectfully,

                                                       /s/ Daniel M. Rosenthal
                                                           Daniel M. Rosenthal


July 8, 2020




                                               10
